Name: COMMISSION REGULATION (EC) No 2094/95 of 31 August 1995 suspending the advance fixing of the refund for certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade policy
 Date Published: nan

 1 . 9 . 95 I EN I Official Journal of the European Communities No L 206/31 COMMISSION REGULATION (EC) No 2094/95 of 31 August 1995 suspending the advance fixing of the refund for certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty situation will not necessarily persist throughout the period of validity of advance fixing certificates ; whereas the advance fixing should therefore be suspended until the situation on the market has normalized or, if that situa ­ tion persists, until other measures are adopted with regard to the advance fixing of refunds ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 101 /95 (2), and in particular Article 19 (5) and (7) thereof, Having regard to Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 1 149/95 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 19 (5) of Regulation (EEC) No 1785/81 and the first subparagraph of Article 5 (3) of Regulation (EC) No 1 222/94 provide for the possibility of suspending advance fixing of the refund for certain basic products exported in the form of specified goods ; Whereas the present situation on the sugar market makes it necessary to fix very high rates of refund ; whereas this HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products in the sugar sector exported in the form of goods listed in Annex I to Regulation (EEC) No 1785/81 is hereby suspended until 30 September 1995. Article 2 This Regulation shall enter into force on 1 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1995 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. $ OJ No L 110, 17. 5. 1995, p. 1 . (-1) OJ No L 136, 31 . 5. 1994, p. 5. h) OJ No L 116, 23. 5. 1995, p. 1 .